Citation Nr: 0318280	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  95-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating effective November 24, 1993.

The veteran provided oral testimony at hearings held at the 
RO before a hearing officer in April 1995 and October 1996, 
transcripts of which have been associated with the claims 
file.

In October 1999, the Board, in pertinent part, remanded to 
the RO the claim for an initial rating in excess of 10 
percent for PTSD for further development and adjudicative 
action.

In a February 2002 rating decision, the RO granted a 30 
percent disability rating for PTSD effective November 24, 
1993.

In July 2002, the Board denied the claim for an initial 
rating in excess of 30 percent for PTSD.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In January 2003, a Joint Motion 
for Remand and to Stay Proceedings was submitted with respect 
to the Board's July 2002 denial in light of the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).

Later that month, the CAVC issued an Order granting this 
motion and vacating the July 2002 decision.

The case has been returned to the Board for further action 
consistent with the CAVC's January 2003 Order.

In a letter to a Congressman that was received by the RO in 
June 1993, the veteran appeared to raise the issue of service 
connection for residuals of vaccinations.  

As this service connection issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Evidence Development Unit/RO 
(VBA EDU/RO).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA EDU/ROs) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

A February 2001 VA outpatient treatment record reflects that 
there were diagnoses of PTSD and probable age-related 
cognitive decline and that a numerical score of 45 on the 
Global Assessment of Functioning (GAF) Scale was assigned.  

In a December 2001 rating decision, the RO denied service 
connection for a neurological disorder with a decline in 
memory due to PTSD.  It appears that the representative filed 
a timely notice of disagreement with that denial of service 
connection.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Inasmuch as the case must be remanded to the VBA EDU/RO for 
issuance of a statement of the case on the issue of service 
connection for an age-related cognitive decline, the VBA 
EDU/RO will be asked to accomplish additional necessary 
development - providing the veteran a development letter, 
obtaining records and affording him a VA examination.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  Among other things, 
the CAFC held that providing a 30-day response period to 
provide information and identify evidence to substantiate a 
claim was contrary to 38 U.S.C.A. § 5103(b).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA EDU/RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  Through the representative, the VBA 
EDU/RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The letter should specifically 
notify the claimant that he has one year 
to submit evidence.

3.  Through the representative, the VBA 
EDU/RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for any 
psychiatric symptomatology, for the 
period from November 1993 to the present.  

After obtaining any necessary 
authorization, the VBA EDU/RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the VBA EDU/RO should endeavor 
to obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA EDU/RO should 
obtain all records from the VA Medical 
Center in Phoenix, Arizona from November 
1993 to the present, to include any 
copies of private medical records 
submitted by the veteran to the VA 
Medical Center in Phoenix, Arizona.

Also, the RO should obtain all records 
from the Vet Center in Phoenix, Arizona 
from November 1993 to the present.


Additionally, the VBA EDU/RO should 
obtain all records from Dr. VP (initials) 
of AC and Dr. LPK of the VWFP for the 
period from November 1993 to the present, 
and any additional records from Dr. JSG 
for the period from September 2001 to the 
present.

4.  The VBA EDU/RO should contact the 
Social Security Administration (SSA) and 
obtaining the decision(s) and medical 
records pertaining to any claim(s) for 
Social Security disability benefits.

5.  The VBA EDU/RO should obtain the 
veteran's temporary claims file from the 
VA RO in Phoenix, Arizona.

6.  If the VBA EDU/RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran through his 
representative that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  
38 U.S.C. § 5103A(b)(2).

7.  Following the above, the VBA EDU/RO 
should arrange for a VA special 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
PTSD and the interrelationships, if any, 
between PTSD and other psychiatric 
disorders, to include age-related 
cognitive decline, that may be present.

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD, such as age-related cognitive 
decline, is or are found on examination, 
the examiner should offer an opinion as 
to whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether PTSD has any 
effect on the severity of any other 
psychiatric disorder.  

For each psychiatric disorder found, such 
as age-related cognitive decline 
previously reported in the record, the 
psychiatrist should render an opinion as 
to whether it is as likely as not that 
such a disorder(s) was/were caused by or 
permanently worsened by the service-
connected PTSD.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
psychiatrist must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disorder(s);

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
PTSD; based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disorder(s) are 
proximately due to the service-connected 
PTSD.

Any necessary special studies, including 
psychological testing, should be 
accomplished.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), in relation to the veteran's 
impairment from PTSD and any associated 
disorder.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner must express an opinion as 
to the impact of PTSD and any associated 
disorder on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA EDU/RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA EDU/RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA EDU/RO must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA EDU/RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  If applicable, the VBA EDU/RO should 
issue a statement of the case on the 
denial of entitlement to service 
connection for an age-related cognitive 
disorder.  Through his representative, 
the veteran should be advised of the need 
to timely file a substantive appeal if he 
wishes appellate review.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA EDU/RO should 
adjudicate the claim of service 
connection for age-related cognitive 
decline and any other psychiatric 
disorder found on the VA examination, as 
secondary to the service-connected PTSD, 
with consideration of 38 C.F.R. § 3.310 
(2002) and Allen v. Brown, 7 Vet. App. 
439 (1995).  Then, the VBA EDU/RO should 
readjudicate the claim of entitlement to 
an increased evaluation for service-
connected psychiatric disability on 
appeal, under a broad interpretation of 
the applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. §§ 3.321(b)(1) 
(2002), and Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) and Fenderson v. West, 12 
Vet. App. 119 (1999), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA EDU/RO; however, 
the veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim on appeal.  
38 C.F.R. § 3.655 (2002).    


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


